UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7056


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GLENN A. HARRIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:04-cr-00017-BO-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn A. Harris, Appellant Pro Se.         Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United           States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Glenn   A.    Harris   appeals   the   district   court’s   order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      See United States v. Harris, No. 2:04-

cr-00017-BO-1 (E.D.N.C. June 3, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    2